Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Mohamed Azeez on 11/10/21.

The application has been amended as follows:
Independent claims 1, 19 and 20 are amended so that the claims appear as follows:
1. (Currently Amended) A system for processing at least one of an audio or video input for non-scripted modulation of at least one sex peripheral device (SEPD), said system comprising: 
the at least one SEPD in at least one of physical contact or free from at least one user and in communication with at least a first device (D1) playing programming; 
a processor; 
a memory element coupled to the processor; a program executable by the processor to: 
at least one of a pixel velocity score, wherein the at least one of a mechanical, electro-stimulatory, olfactory, dispensing, air, or temperature effect of the at least one SEPD is controlled based on the output command, whereby the SEPD is further at least one of a bead, plug, phallic object, ring, or orifice, and whereby the DI is at least one of a gaming console, desktop, laptop, tablet, smartphone, playback device, television monitor, display, or home IoT hub.

19. (Currently Amended) A system for processing at least one of an audio or video input for non-scripted modulation of at least one sex peripheral device (SEPD), said system comprising: 

a processor; 
a memory element coupled to the processor; a program executable by the processor to: 
recognize at least one of the audio or video input from the D1 and determine for at least one tagged event, at least one of 

20. (Currently Amended) A method for processing at least one of an audio or video input for non-scripted modulation of at least one actuated sex device, said method comprising the steps of: 
recognizing at least one of the audio or video input from at least one first device (D1) and determine for at least one tagged event, at least one of 

REASONS FOR ALLOWANCE
	Claims 1, 4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, and 6-19
Regarding claim 1, the prior art of record, Mortimer et al. (US 9092953) discloses a system to provide a remote haptic and vibratory feedback stimulus to the body of a participant that may be remote from an actuator for the generation of vortex rings, the system identifies the system activity state information in an associated virtual reality training or gaming software system. This activity state information contain details of the intended task as well as the context, a combat simulation task may include events such as nearby explosions, vehicle collisions, gun-fire or debris strikes. Events may be presented to the participant using existing visual and auditory displays and also 
However, regarding claim 1, the combination of prior arts does not describe:
recognize at least one of the audio or video input from the D1 and determine for at least one tagged event, at least one of a pixel velocity score, wherein the pixel velocity score is derived from a calculated coefficient of a per-frame and per-range delta for at least one of a hue, color value, luminescence, or saturation for a captured screen buffer, and convert the at least one scored event into at least one of an output command that triggers or controls at least one of a mechanical, electro-stimulatory, olfactory, dispensing, air, or 2temperature effect of the at least one SEPD, whereby the SEPD is further at least one of a bead, plug, phallic object, ring, or orifice, and whereby the DI is at least one of a gaming console, desktop, laptop, tablet, smartphone, playback device, television monitor, display, or home IoT hub

Claim 19
Regarding claim 19, the prior art of record, Mortimer et al. (US 9092953) discloses a system to provide a remote haptic and vibratory feedback stimulus to the body of a participant that may be remote from an actuator for the generation of vortex rings, the system identifies the system activity state information in an associated virtual reality training or gaming software system. This activity state information contain details of the intended task as well as the context, a combat simulation task may include events such as nearby explosions, vehicle collisions, gun-fire or debris strikes. Events may be 
However, regarding claim 19, the combination of prior arts does not describe:
recognize at least one of the audio or video input from the D1 and determine for at least one tagged event, at least one of a pixel velocity score, wherein the pixel velocity score is derived from a calculated coefficient of a per-frame and per- range delta for at least one of a hue, color value, luminescence, or saturation for a captured screen buffer, and 6command at least one of a trigger or control of an effect from the at least one SEPD upon a threshold-grade score

Claim 20
Regarding claim 20, the prior art of record, Mortimer et al. (US 9092953) discloses a method for operating a system to provide a remote haptic and vibratory feedback stimulus to the body of a participant that may be remote from an actuator for the generation of vortex rings, the system identifies the system activity state information in an associated virtual reality training or gaming software system. This activity state information contain details of the intended task as well as the context, a combat simulation task may include events such as nearby explosions, vehicle collisions, gun-fire or debris strikes. Events may be presented to the participant using existing visual and auditory displays and also communicated to external systems (using techniques well known in the art such as UDP, TCPIP, streaming and the like) such as a system 500 for providing a remote haptic and tactile feedback stimulus during a virtual reality task (Mortimer, see Fig. 6, col. 13 lines 24-65 and col. 21 lines 60-67). The prior art of 
However, regarding claim 20, the combination of prior arts does not describe:
recognizing at least one of the audio or video input from at least one first device (D1) and determine for at least one tagged event, at least one of a pixel velocity 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117